DETAILED ACTION
Status of Claims
Applicant's arguments, filed 04/13/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 04/13/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 3, 8, 9, 11, 17, 19, 24, 25, and 30.
Applicants have canceled claims 2, 10, 18, and 26.
Claims 1, 3-9, 11-17, 19-25, and 27-31 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (see Pub. No. US 2020/0229757, para. [0054-0067]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections - Withdrawn and Newly Applied Necessitated by Applicants Amendments
Claims 1, 8, and 9 are objected to because of the following informalities:
Regarding Claim 1, line 11 appears it should read --using the MRS device-- (emphasis added).
Regarding Claim 8, line 9 appears it should read --including fucosylated glucans …-- (emphasis added).
Regarding Claim 9, line 9 appears it should read --determine a concentration …-- (emphasis added).
Regarding Claim 9, line 11 appears it should read --determine whether the concentration …-- (emphasis added). 
Response to Arguments
Applicant’s arguments, see page 10 of Remarks, filed 04/13/2022, with respect to claims 1-3, 8-11, 17, 19, 24-26, and 30 have been fully considered and are persuasive.  The objection of claims 1-3, 8-11, 17, 19, 24-26, and 30 has been withdrawn. 
Claim Interpretation - 35 USC § 112(f) - Maintained
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a comparator for comparing the second spectral data to the first spectra data”, in claim 9.
The claim limitations are being interpreted as follows:
The term “comparator” does not have structural information within the specification. For the purposes of examination, “a comparator” is being interpreted as a generic processor/computer with instructions for performing the function as claimed.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 - Withdrawn and Maintained
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a comparator”, in claim 9, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of a comparator, and does not disclose any generic computer components, like a processor or computer, to perform the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 11-16 are rejected due to their dependence from claim 9. 
Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive. 
Applicants have argued that one skilled in the art would know that computer programs commercially available as of the filing date could compare the concentration values of the fucosylated glycans.
The Examiner respectfully disagrees. There is no recitation of “a comparator” within the disclosure filed on 10/23/2019. The written description requirement of 35 USC 112(a) is separate and distinct from the enablement requirement. While one skilled in the art may know a generic computer program could be programmed to perform the steps of the claimed comparator, the disclosure does not have sufficient written description to support the claims. The only recitation of what could be a computer program occurs in Fig. 1, “data evaluation/classifier” and para. [0052] of the instant published application (US 2020/0229757). The disclosure does not provide adequate written disclosure that the structure of the “comparator” in claim 9 is a computer program. 
Applicant’s arguments, see page 11 of Remarks, filed 04/13/2022, with respect to claims 7, 16, 23, and 31 have been fully considered and are persuasive, with respect to “the cloud”.  The 112(b) rejection of 7, 16, 23, and 31 has been withdrawn.
Claim Rejections - 35 USC § 101 - Maintained and Modified Necessitated by Applicants Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11-17, 19-25, and 27-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1, 3-9, 11-17, 19-25, and 27-31 are directed to methods, non-volatile memories, and systems, which describe one of the four statutory categories of patentable subject matter, i.e., a machine, a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).
Prong One: Claims 1, 3-9, 11-17, 19-25, and 27-31 recite the abstract idea of a mental process, as follows:
“comparing the second spectral data to the first spectral data to determine whether the concentration of fucosylated glycans in the second spectral data are changed from the concentration in the first spectral data and returning to a concentration of fucosylated glycans in the brain of a healthy person who is not experiencing pain”; and
“if the concentration of at least one fucosylated glycan is lower than that of a healthy person indicates that the individual is experiencing pain”. 
The comparing the second spectral data to the first spectral data to determine if the concentration of fucosylated glycans is returning to a concentration of a health person is a mental process that can practically be performed in the human mind, by evaluating and judging the collected data, but for the performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person with ordinary skill in the art could compare two sets of spectral data by viewing the data on a piece of paper and mentally compare the two sets of data to determine if the second data represents a concentration of a person who is not experiencing pain. There is currently nothing to suggest an undue level of complexity in the comparing step. Therefore, a person would be able to practically perform the comparing step mentally or with the aid of pen and paper.
Further, the step of determining if an individual is experiencing pain by determining if a fucoslated glycan is lower than that of a healthy person is also a mental process that can practically be performed in the human mind, by evaluating and judging the collected data and comparing the data with known values, but for the performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person with ordinary skill in the art could compare spectral data and determine if a fucosylated glycan is lower than that of a healthy person and make the determination that the individual is experiencing pain pasted on the determination. There is currently nothing to suggest an undue level of complexity in the indicating step. Therefore, a person would be able to practically perform the indication step mentally or with the aid of pen and paper.
Prong Two: Claims 1, 8, 9, 17, 24, and 25 do not recite additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely:
Recite the words “apply it” or an equivalent with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g., a comparator or a processor to perform the abstract idea), and
Add insignificant extra-solution activity (the pre-solution activity of: using generic data-gathering components (e.g. obtaining the first spectral data and obtaining the second spectral data, for example, through a magnetic resonance spectroscopy (MRS) device).
As a whole, the additional elements merely serve to gather information to be used by the abstracted idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The processing performed on the first and second spectral data remains in the abstract realm, i.e., the result is not used for a treatment. No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Per the Berkheimer requirement, the additional elements are well-understood, routine, and conventional. Using a generic computer processor to perform analysis steps and a magnetic resonance spectroscopy (MRS) device are well-understood, routine, and conventional methods of obtaining spectral data to be analyzed, as described by Mountford et al. (WO 2017/042635) and Mountford et al. (WO 2015/143070). 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 3-6, 11-16, 19-23, and 27-31 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to pre-solution activities and data gathering, which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
Further describe the pre-solution activity (or the structure used for such activity) (e.g. the first and second spectral data are obtained using 2D COSY (claim 3, 11, 19, 27), the concentration of fucosylated glycans are in a fully free form (claim 4, 12, 20, 28), the concentration of fucosylated glycans are attached to another small molecule as a base pair (claim 5, 13, 21, 29)), 
Further describe the computer implementation (the comparing is done at a location remote from where the data is obtained (claim 6, 15, 22, 30), the comparing is done in the cloud (claim 7, 16, 23, 31), the system includes a memory with a program to perform the comparing (claim 14)).
Taken alone or in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. The additional elements do not add anything significantly more than the abstract idea. The collective functions of the additional elements merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subjection matter. Claims 1, 3-9, 11-17, 19-25, and 27-31 are rejected.
Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive.
Applicants have amended the independent claims to recite “a magnetic resonance spectroscopy (MRS) device” and have argued the device adds significantly more than a mere abstract idea and have further argued the result of the comparison provides a useful indication of an objective measure of pain. 
The Examiner respectfully disagrees. As recited above in the rejection, using a magnetic resonance spectroscopy device is a well-known, routine, and conventional method of obtaining spectral data. Therefore, the magnetic resonance device is merely used as a tool to collect spectral data in a known method. The use of the device does not add significantly more to the abstract idea and is instead directed towards the necessary data gathering step to be used by the abstract idea.
Applicants have further argued that the result of the comparison between the spectral data provides a useful indication of an objective measure.
The Examiner respectfully disagrees. Currently, nothing is recited in the claims to show that the result of the determination is used to integrate the abstract idea into a practical application. From the claims, no improvement to the functioning of the computer or an improvement in the magnetic resonance spectroscopy device is recited. The result of the determination step is not used to effect a particular treatment or prophylaxis for a disease or a medical condition, for example no change in the therapy of the individual is recited in the claims or the disclosure as a result of a determination. Instead, as recited in the claims, spectral data is compared to determine if there is a change and comparing the change to a known value of a healthy individual, which can practically be performed in the human mind with the aid of pen and paper.
Claim Rejections - 35 USC § 102 - Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, see page 12 of Remarks, filed 04/13/2022, with respect to claims 1-3, 8-11, 14, 17-19, and 24-27 have been fully considered and are persuasive. Applicants have amended the independent claims to further define a concentration of a fucosylated glucan is lower, indicating an individual is experiencing pain. The 102(a)(1) rejection of claims 1-3, 8-11, 14, 17-19, and 24-27 has been withdrawn. 
Claim Rejections - 35 USC § 103 - Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 9, 11, 14, 17, 19, 24, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountford et al. (WO 2017/042635, cited in the IDS filed 07/31/2020), hereinafter referred to as Mountford ‘635, in view of Otis et al. (“An examination of the relationship between chronic pain and post-traumatic stress disorder”), hereinafter referred to as Otis, in view of Quadrelli et al. (“α-Fucose increased in the brain of Chronic Pelvic Pain Syndrome patients …”), hereinafter referred to as Quadrelli.
The claims are generally directed towards a method, system, and non-transitory program for monitoring a response to treatment of an individual experiencing pain by detecting level of chemical activity in the brain; wherein the pain is at least one of acute pain, chronic pain, acute stress disorder and blast exposure; comprising a. obtaining first spectral data from the individual's brain using a magnetic resonance spectroscopy (MRS) device to determine a concentration of fucosylated glycans in the brain; b. subjecting the individual to therapy, which may include mere passage of time; c. after step b., obtaining second spectral data from the individual's brain using a magnetic resonance spectroscopy (MRS) device to determine the concentration of fucosylated glycans in the brain; and d. comparing the second spectral data to the first spectral data to determine whether the concentration of fucosylated glycans in the second spectral data are changed from the concentration in the first spectral data and returning to a the concentration of fucosylated glycans in the brain of a healthy person who is not experiencing pain, wherein if the concentration of at least one {00724664 }2Docket No. 7458-1009-U fucosylated glycan is lower than that of a healthy person indicates that the individual is experiencing pain.
Regarding Claim 1, Mountford ‘635 discloses a method for monitoring a response to treatment of an individual experiencing pain by detecting a level of chemical activity in the brain (Abstract, “method identifies post-traumatic stress disorder by the use of magnetic resonance spectroscopy to measure absolute and relative concentrations of metabolites in specific brain regions …”); comprising 
a. obtaining first spectral data from the individual's brain using a magnetic resonance spectroscopy (MRS) device to determine a concentration of fucosylated glycans in the brain (page 3, “acquiring spectral data of the region of a brain of a subject … the selected molecules may comprise … fucosylated glycan’s …” and page 4, “MR spectrometer”); 
b. subjecting the individual to therapy, which may include mere passage of time (page 3, “comparing and determining while the subject is undergoing treatment …”); 
c. after step b., obtaining second spectral data from the individual's brain using a magnetic resonance spectroscopy (MRS) device to determine the concentration of fucosylated glycans in the brain (page 3, “repeating the steps of acquiring …”); and 
d. comparing the second spectral data to the first spectral data to determine whether the concentration of fucosylated glycans in the second spectral data are changed from the concentration in the first spectral data and returning to a concentration of fucosylated glycans in the brain of a healthy person who is not experiencing pain (page 3, “comparing the acquired spectral data with reference spectral data obtained from normal subjects who have not been diagnosed with PTSD; and determining whether selected molecules in the obtained spectral data differs in concentration relative to the reference spectral data … the method may further comprise repeating the steps of acquiring, comparing and determining while the subject is undergoing treatment for PTSD, to determine the progress of treatment…”).
However, Mountford ‘635 does not explicitly disclose wherein if the concentration of at least one {00724664 }2Docket No. 7458-1009-U fucosylated glycan is lower than that of a healthy person indicates that the individual is experiencing pain.
Quadrelli teaches of a method of measuring Chronic Pelvic Pain Syndrome through the use of a magnetic resonance device and 2D correlation spectroscopy (Purpose and Methods section). Quadrelli further teaches that when comparing peak values of an individual with Chronic Pelvic Pain Syndrome and healthy control numbers, there was a concomitant decrease in the Fuc I levels, suggesting an altered pathway (Table 1, Thr/Fuc I, -105%, and Conclusion section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mountford ‘635 to determine if an individual is experiencing pain by determining if there is a decrease in at least one fucosylated glycan. Quadrelli teaches that there is a decrease in Fuc I in CPPS patients when compared with healthy patients (Conclusion section). One of ordinary skill in the art would have recognized the findings of Quadrelli could be used to modify Mountford ‘635 to determine if a patient is experiencing pain in a predictable manner.
However, Mountford ‘635 does not explicitly disclose wherein the pain is at least one of acute pain, chronic pain, acute stress disorder and blast exposure.
Otis teaches that Chronic pain and post-traumatic stress disorder (PTSD) are frequently observed together (Abstract). Otis teaches that while chronic pain may occur from organic etiology and develop on their own over time, chronic pain can also develop because of an injury, such as a traumatic vehicle accident, or participation in military combat (pg. 397, Introduction, right col.). Otis further teaches that research has indicated that chronic pain and post-traumatic stress disorder frequently co-occur and ay interact in such a way as to negatively impact the outcome of treatment (pg. 397, Introduction, right col.). Otis further teaches that the co-occurrence of chronic pain and PTSD may have implications in terms of an individual’s experience of both conditions (pg. 400, Comorbid Pain and PTSD, left col.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Otis and use Mountford ‘635 to determine if chronic pain in a patient is increasing or decreasing. Otis explicitly teaches that future tests may be performed to determine both chronic pain and PTSD within a patient (pg. 403, Conclusion, right col.).
Regarding Claim 3, modified Mountford ‘635 discloses the method of claim 1, wherein the first and second spectral data are obtained using 2D Correlation Spectroscopy (COSY) (page 4, “the acquired spectral data may be COSY 2D spectral data”). 
Regarding Claim 8, Mountford ‘635 discloses a non-volatile memory for storing program steps for (page 4, the system may comprise a memory for storing spectral data …”): {00724664 }3Docket No. 7458-1009-U 
a. obtaining first spectral data from an individual's brain using a magnetic resonance spectroscopy (MRS) device to determine a concentration of neurochemicals, including fucosylated glycans, in the brain (page 3, “acquiring spectral data of the region of a brain of a subject … the selected molecules may comprise … fucosylated glycan’s …” and page 4, “MR spectrometer”); 
b. subjecting the individual to therapy, which may include mere passage of time (page 3, “comparing and determining while the subject is undergoing treatment …”); 
c. after step b., obtaining second spectral data from the individual's brain to determine the concentration of neurochemicals includes the fucosylated glycans in the brain (page 3, “repeating the steps of acquiring …”); and 
d. comparing the second spectral data to the first spectral data to determine whether the concentration of fucosylated glycans in the second spectral data are changed from the concentration in the first spectral data and returning to a concentration of fucosylated glycans in the brain of a healthy person who is not experiencing pain (page 3, “comparing the acquired spectral data with reference spectral data obtained from normal subjects who have not been diagnosed with PTSD; and determining whether selected molecules in the obtained spectral data differs in concentration relative to the reference spectral data … the method may further comprise repeating the steps of acquiring, comparing and determining while the subject is undergoing treatment for PTSD, to determine the progress of treatment…”).
However, Mountford ‘635 does not explicitly disclose wherein if the concentration of at least one fucosylated glycan is lower than that of a healthy person indicates that the individual is experiencing pain.
Quadrelli teaches of a method of measuring Chronic Pelvic Pain Syndrome through the use of a magnetic resonance device and 2D correlation spectroscopy (Purpose and Methods section). Quadrelli further teaches that when comparing peak values of an individual with Chronic Pelvic Pain Syndrome and healthy control numbers, there was a concomitant decrease in the Fuc I levels, suggesting an altered pathway (Table 1, Thr/Fuc I, -105%, and Conclusion section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mountford ‘635 to determine if an individual is experiencing pain by determining if there is a decrease in at least one fucosylated glycan. Quadrelli teaches that there is a decrease in Fuc I in CPPS patients when compared with healthy patients (Conclusion section). One of ordinary skill in the art would have recognized the findings of Quadrelli could be used to modify Mountford ‘635 to determine if a patient is experiencing pain in a predictable manner.
However, Mountford ‘635 does not explicitly disclose wherein the pain is at least one of acute pain, chronic pain, acute stress disorder and blast exposure.
Otis teaches that Chronic pain and post-traumatic stress disorder (PTSD) are frequently observed together (Abstract). Otis teaches that while chronic pain may occur from organic etiology and develop on their own over time, chronic pain can also develop because of an injury, such as a traumatic vehicle accident, or participation in military combat (pg. 397, Introduction, right col.). Otis further teaches that research has indicated that chronic pain and post-traumatic stress disorder frequently co-occur and ay interact in such a way as to negatively impact the outcome of treatment (pg. 397, Introduction, right col.). Otis further teaches that the co-occurrence of chronic pain and PTSD may have implications in terms of an individual’s experience of both conditions (pg. 400, Comorbid Pain and PTSD, left col.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Otis and use Mountford ‘635 to determine if chronic pain in a patient is increasing or decreasing. Otis explicitly teaches that future tests may be performed to determine both chronic pain and PTSD within a patient (pg. 403, Conclusion, right col.).
Regarding Claim 9, Mountford ‘635 discloses a system for monitoring a response to treatment of an individual experiencing pain by detecting a level of chemical activity in the brain (Abstract, “system identifies post-traumatic stress disorder by the use of magnetic resonance spectroscopy to measure absolute and relative concentrations of metabolites in specific brain regions …”), comprising: 
a magnetic resonance spectroscopy (MRS) system (Abstract, “use of magnetic resonance spectroscopy”) for obtaining first spectral data from the individual's brain to determine a concentration of fucosylated glycans in the brain (page 3, “acquiring spectral data of the region of a brain of a subject … the selected molecules may comprise … fucosylated glycan’s …”), and after subjecting the individual to therapy, which may include {00724664 }4Docket No. 7458-1009-U mere passage of time (page 3, “comparing and determining while the subject is undergoing treatment …”), obtaining second spectral data from the  individual's brain to determine the concentration of fucosylated glycans in the brain (page 3, “repeating the steps of acquiring …”); and 
a comparator (page 3, “a comparator for comparing…”) for comparing the second spectral data to the first spectral data to determine whether a concentration of fucosylated glycans in the second spectral data are changed from the concentration in the first spectral data and returning to the concentration of fucosylated glycans in the brain of a healthy person who is not experiencing pain (page 3, “comparing the acquired spectral data with reference spectral data obtained from normal subjects who have not been diagnosed with PTSD; and determining whether selected molecules in the obtained spectral data differs in concentration relative to the reference spectral data … the method may further comprise repeating the steps of acquiring, comparing and determining while the subject is undergoing treatment for PTSD, to determine the progress of treatment…”).
However, Mountford ‘635 does not explicitly disclose wherein if the concentration of at least one fucosylated glycan is lower than that of a healthy person indicates that the individual is experiencing pain.
Quadrelli teaches of a method of measuring Chronic Pelvic Pain Syndrome through the use of a magnetic resonance device and 2D correlation spectroscopy (Purpose and Methods section). Quadrelli further teaches that when comparing peak values of an individual with Chronic Pelvic Pain Syndrome and healthy control numbers, there was a concomitant decrease in the Fuc I levels, suggesting an altered pathway (Table 1, Thr/Fuc I, -105%, and Conclusion section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Mountford ‘635 to determine if an individual is experiencing pain by determining if there is a decrease in at least one fucosylated glycan. Quadrelli teaches that there is a decrease in Fuc I in CPPS patients when compared with healthy patients (Conclusion section). One of ordinary skill in the art would have recognized the findings of Quadrelli could be used to modify Mountford ‘635 to determine if a patient is experiencing pain in a predictable manner.
However, Mountford ‘635 does not explicitly disclose wherein the pain is at least one of the acute pain, chronic pain, acute stress disorder and blast exposure.
Otis teaches that Chronic pain and post-traumatic stress disorder (PTSD) are frequently observed together (Abstract). Otis teaches that while chronic pain may occur from organic etiology and develop on their own over time, chronic pain can also develop because of an injury, such as a traumatic vehicle accident, or participation in military combat (pg. 397, Introduction, right col.). Otis further teaches that research has indicated that chronic pain and post-traumatic stress disorder frequently co-occur and ay interact in such a way as to negatively impact the outcome of treatment (pg. 397, Introduction, right col.). Otis further teaches that the co-occurrence of chronic pain and PTSD may have implications in terms of an individual’s experience of both conditions (pg. 400, Comorbid Pain and PTSD, left col.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Otis and use Mountford ‘635 to determine if chronic pain in a patient is increasing or decreasing. Otis explicitly teaches that future tests may be performed to determine both chronic pain and PTSD within a patient (pg. 403, Conclusion, right col.).
Regarding Claim 11, modified Mountford ‘635 discloses the system of claim 9, wherein the first and second spectral data are obtained using Correlation Spectroscopy (2D COSY) (page 4, “the acquired spectral data may be COSY 2D spectral data”).
Regarding Claim 14, modified Mountford ‘635 discloses the system of claim 9, including a non-volatile memory device for storing program steps for controlling at least one of obtaining spectral data, and comparing the spectral data (page 4, “the system may comprise a memory for storing spectra data obtained from a subject … wherein the processor compares two differently obtained spectral data to determine whether the subject is responding favorably to treatment…”).
Regarding Claim 17, Mountford ‘635 discloses a method for enabling monitoring a response of an individual experiencing pain to treatment (Abstract, “method identifies post-traumatic stress disorder by the use of magnetic resonance spectroscopy to measure absolute and relative concentrations of metabolites in specific brain regions …”), comprising: 
comparing a concentration of fucosylated glycans from a the individual's brain from spectral data of the individual at a second time period with the concentration of fucosylated glycans from an individual's brain from spectral data of the individual at an earlier first time period at which the individual was experiencing pain to determine whether any change in the concentration of fucosylated glycans occurred from the first time period to the second time period and whether the concentration of fucosylated glycans at the second time period is similar to that of a healthy person who is not experiencing pain wherein the spectral data was obtained using a magnetic resonance spectroscopy (MRS) device (page 3, “comparing the acquired spectral data with reference spectral data obtained from normal subjects who have not been diagnosed with PTSD; and determining whether selected molecules in the obtained spectral data differs in concentration relative to the reference spectral data … the method may further comprise repeating the steps of acquiring, comparing and determining while the subject is undergoing treatment for PTSD, to determine the progress of treatment…”, page 3, “comparing and determining while the subject is undergoing treatment …”, and page 3, “acquiring spectral data of the region of a brain of a subject … the selected molecules may comprise … fucosylated glycan’s …” and page 4, “MR spectrometer”).
However, Mountford ‘635 does not explicitly disclose wherein if the concentration of at least one fucosylated glycan is lower than that of a healthy person indicates that the individual is experiencing pain.
Quadrelli teaches of a method of measuring Chronic Pelvic Pain Syndrome through the use of a magnetic resonance device and 2D correlation spectroscopy (Purpose and Methods section). Quadrelli further teaches that when comparing peak values of an individual with Chronic Pelvic Pain Syndrome and healthy control numbers, there was a concomitant decrease in the Fuc I levels, suggesting an altered pathway (Table 1, Thr/Fuc I, -105%, and Conclusion section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mountford ‘635 to determine if an individual is experiencing pain by determining if there is a decrease in at least one fucosylated glycan. Quadrelli teaches that there is a decrease in Fuc I in CPPS patients when compared with healthy patients (Conclusion section). One of ordinary skill in the art would have recognized the findings of Quadrelli could be used to modify Mountford ‘635 to determine if a patient is experiencing pain in a predictable manner.
However, Mountford ‘635 does not explicitly disclose wherein the pain is at least one of acute pain, chronic pain, acute stress disorder and blast exposure.
Otis teaches that Chronic pain and post-traumatic stress disorder (PTSD) are frequently observed together (Abstract). Otis teaches that while chronic pain may occur from organic etiology and develop on their own over time, chronic pain can also develop because of an injury, such as a traumatic vehicle accident, or participation in military combat (pg. 397, Introduction, right col.). Otis further teaches that research has indicated that chronic pain and post-traumatic stress disorder frequently co-occur and ay interact in such a way as to negatively impact the outcome of treatment (pg. 397, Introduction, right col.). Otis further teaches that the co-occurrence of chronic pain and PTSD may have implications in terms of an individual’s experience of both conditions (pg. 400, Comorbid Pain and PTSD, left col.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Otis and use Mountford ‘635 to determine if chronic pain in a patient is increasing or decreasing. Otis explicitly teaches that future tests may be performed to determine both chronic pain and PTSD within a patient (pg. 403, Conclusion, right col.).
Regarding Claim 19, modified Mountford ‘635 discloses the method of claim 17, wherein the spectral data was obtained using 2D Correlation Spectroscopy (COSY) (page 3, “the acquired spectral data may be COSY 2D spectral data”).
Regarding Claim 24, Mountford ‘635 discloses a non-volatile memory (page 4, “a memory for storing spectral data obtained from a subject from at least two different time periods … processor compares spectral data…”) for storing program steps for comparing a concentration of fucosylated glycans from an individual's brain from spectral data of the individual at a second time period with the concentration of fucosylated {00724664 }7Docket No. 7458-1009-U glycans from an individual's brain from spectral data of the individual at an earlier first time period at which the individual was experiencing pain to determine whether any change in the concentration of fucosylated glycans occurred from the first time period to the second time period and whether the concentration of fucosylated glycans at the second time period is similar to that of a healthy person who is not experiencing pain wherein the spectral data was obtained using a magnetic resonance spectroscopy (MRS) device (page 3, “comparing the acquired spectral data with reference spectral data obtained from normal subjects who have not been diagnosed with PTSD; and determining whether selected molecules in the obtained spectral data differs in concentration relative to the reference spectral data … the method may further comprise repeating the steps of acquiring, comparing and determining while the subject is undergoing treatment for PTSD, to determine the progress of treatment…”, page 3, “comparing and determining while the subject is undergoing treatment …”, and page 3, “acquiring spectral data of the region of a brain of a subject … the selected molecules may comprise … fucosylated glycan’s …” and page 4, “MR spectrometer”)
However, Mountford ‘635 does not explicitly disclose wherein if the concentration of at least one fucosylated glycan is lower than that of a healthy person indicates that the individual is experiencing pain.
Quadrelli teaches of a method of measuring Chronic Pelvic Pain Syndrome through the use of a magnetic resonance device and 2D correlation spectroscopy (Purpose and Methods section). Quadrelli further teaches that when comparing peak values of an individual with Chronic Pelvic Pain Syndrome and healthy control numbers, there was a concomitant decrease in the Fuc I levels, suggesting an altered pathway (Table 1, Thr/Fuc I, -105%, and Conclusion section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mountford ‘635 to determine if an individual is experiencing pain by determining if there is a decrease in at least one fucosylated glycan. Quadrelli teaches that there is a decrease in Fuc I in CPPS patients when compared with healthy patients (Conclusion section). One of ordinary skill in the art would have recognized the findings of Quadrelli could be used to modify Mountford ‘635 to determine if a patient is experiencing pain in a predictable manner.
However, Mountford ‘635 does not explicitly disclose wherein the pain is at least one of acute pain, chronic pain, acute stress disorder and blast exposure.
Otis teaches that Chronic pain and post-traumatic stress disorder (PTSD) are frequently observed together (Abstract). Otis teaches that while chronic pain may occur from organic etiology and develop on their own over time, chronic pain can also develop because of an injury, such as a traumatic vehicle accident, or participation in military combat (pg. 397, Introduction, right col.). Otis further teaches that research has indicated that chronic pain and post-traumatic stress disorder frequently co-occur and ay interact in such a way as to negatively impact the outcome of treatment (pg. 397, Introduction, right col.). Otis further teaches that the co-occurrence of chronic pain and PTSD may have implications in terms of an individual’s experience of both conditions (pg. 400, Comorbid Pain and PTSD, left col.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Otis and use Mountford ‘635 to determine if chronic pain in a patient is increasing or decreasing. Otis explicitly teaches that future tests may be performed to determine both chronic pain and PTSD within a patient (pg. 403, Conclusion, right col.).
Regarding Claim 25, Mountford ‘635 discloses a system (page 3, “system for detecting whether a subject has Post Traumatic Stress Disorder …”) for enabling monitoring the response of an individual experiencing pain to treatment, comprising a processor for comparing a concentration of fucosylated glycans from an the individual's brain from spectral data of the individual at a second time period with the concentration of fucosylated glycans from an the individual's brain from spectral data of the individual at an earlier first time period at which the individual was experiencing pain to determine whether any change in the concentration of fucosylated glycans occurred from the first time period to the second time period and whether the concentration of fucosylated glycans at the second time period is similar to that of a healthy person who is not experiencing pain wherein the spectral data was obtained using a magnetic resonance spectroscopy (MRS) device (page 3, “comparing the acquired spectral data with reference spectral data obtained from normal subjects who have not been diagnosed with PTSD; and determining whether selected molecules in the obtained spectral data differs in concentration relative to the reference spectral data … the method may further comprise repeating the steps of acquiring, comparing and determining while the subject is undergoing treatment for PTSD, to determine the progress of treatment…”, page 3, “comparing and determining while the subject is undergoing treatment …”, and page 3, “acquiring spectral data of the region of a brain of a subject … the selected molecules may comprise … fucosylated glycan’s …” and page 4, “MR spectrometer”).
However, Mountford ‘635 does not explicitly disclose wherein if the concentration of at least one fucosylated glycan is lower than that of a healthy person indicates that the individual is experiencing pain.
Quadrelli teaches of a method of measuring Chronic Pelvic Pain Syndrome through the use of a magnetic resonance device and 2D correlation spectroscopy (Purpose and Methods section). Quadrelli further teaches that when comparing peak values of an individual with Chronic Pelvic Pain Syndrome and healthy control numbers, there was a concomitant decrease in the Fuc I levels, suggesting an altered pathway (Table 1, Thr/Fuc I, -105%, and Conclusion section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mountford ‘635 to determine if an individual is experiencing pain by determining if there is a decrease in at least one fucosylated glycan. Quadrelli teaches that there is a decrease in Fuc I in CPPS patients when compared with healthy patients (Conclusion section). One of ordinary skill in the art would have recognized the findings of Quadrelli could be used to modify Mountford ‘635 to determine if a patient is experiencing pain in a predictable manner.
However, Mountford ‘635 does not explicitly disclose wherein the pain is at least one of acute pain, chronic pain, acute stress disorder and blast exposure.
Otis teaches that Chronic pain and post-traumatic stress disorder (PTSD) are frequently observed together (Abstract). Otis teaches that while chronic pain may occur from organic etiology and develop on their own over time, chronic pain can also develop because of an injury, such as a traumatic vehicle accident, or participation in military combat (pg. 397, Introduction, right col.). Otis further teaches that research has indicated that chronic pain and post-traumatic stress disorder frequently co-occur and ay interact in such a way as to negatively impact the outcome of treatment (pg. 397, Introduction, right col.). Otis further teaches that the co-occurrence of chronic pain and PTSD may have implications in terms of an individual’s experience of both conditions (pg. 400, Comorbid Pain and PTSD, left col.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Otis and use Mountford ‘635 to determine if chronic pain in a patient is increasing or decreasing. Otis explicitly teaches that future tests may be performed to determine both chronic pain and PTSD within a patient (pg. 403, Conclusion, right col.).
Regarding Claim 27, modified Mountford ‘635 discloses the system of claim 25, wherein the spectral data was obtained using 2D Correlation Spectroscopy (COSY) (page 4, “the acquired spectral data may be COSY 2D spectral data”).
Claims 4-5, 12-13, 20-21, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Mountford ‘635 as applied to claims 1, 9, 17, and 25 above, and further in view of Mountford et al. (WO 2015/143070, cited in the IDS filed 07/31/2020), hereinafter referred to as Mountford ‘070.
Regarding Claim 4, modified Mountford ‘635 discloses the method of claim 1.
However, modified Mountford ‘635 does not explicitly disclose wherein the first and second spectral data determine the concentration of fucosylated glycans in a fully free form.
Mountford ‘070 disclose a method and system for using neurochemical markers to identify different types of pain, and to monitor the response to therapy on an individual bases (Abstract). Mountford ‘070 further discloses using a 2D COSY to detect pain within the subject (page 2). Mountford ‘070 further teaches that the spectral data obtained can be free fucose (page 3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spectral data obtained by Mountford ‘635 to explicitly obtain free fucose. Mountford ‘070 teaches that obtaining fucosylated molecules in the brain by the way of 2D COSY is possible with MR scanners. Mountford ‘070 further teaches that free fucose can be used to record chronic pain cases (page 8). 
Regarding Claim 5, modified Mountford ‘635 discloses the method of claim 1.
However, modified Mountford ‘635 does not explicitly disclose wherein the first and second spectral data determine the concentration of fucosylated glycans attached to another small molecule as a base pair.
Mountford ‘070 disclose a method and system for using neurochemical markers to identify different types of pain, and to monitor the response to therapy on an individual bases (Abstract). Mountford ‘070 further discloses using a 2D COSY to detect pain within the subject (page 2). Mountford ‘070 further teaches that the spectral regions identified in the 2D MRS can be bound fucose (page 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spectral data obtained by Mountford ‘635 to explicitly obtain bound fucose. Mountford ‘070 teaches the level of pain can be determined based on an analysis of MRS data (page 4), therefore one of ordinary skill would recognize that using different types of data may provide different results. 
Regarding Claim 12, modified Mountford ‘635 discloses the system of claim 9.
However, modified Mountford ‘635 does not explicitly disclose wherein the first and second spectral data determine the concentration of fucosylated glycans in a fully free form.
Mountford ‘070 disclose a method and system for using neurochemical markers to identify different types of pain, and to monitor the response to therapy on an individual bases (Abstract). Mountford ‘070 further discloses using a 2D COSY to detect pain within the subject (page 2). Mountford ‘070 further teaches that the spectral data obtained can be free fucose (page 3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spectral data obtained by Mountford ‘635 to explicitly obtain free fucose. Mountford ‘070 teaches that obtaining fucosylated molecules in the brain by the way of 2D COSY is possible with MR scanners. Mountford ‘070 further teaches that free fucose can be used to record chronic pain cases (page 8). 
Regarding Claim 13, modified Mountford ‘635 discloses the system of claim 9.
However, modified Mountford ‘635 does not explicitly disclose wherein the first and second spectral data determine the concentration of fucosylated glycans attached to another small molecule as a base pair.
Mountford ‘070 disclose a method and system for using neurochemical markers to identify different types of pain, and to monitor the response to therapy on an individual bases (Abstract). Mountford ‘070 further discloses using a 2D COSY to detect pain within the subject (page 2). Mountford ‘070 further teaches that the spectral regions identified in the 2D MRS can be bound fucose (page 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spectral data obtained by Mountford ‘635 to explicitly obtain bound fucose. Mountford ‘070 teaches the level of pain can be determined based on an analysis of MRS data (page 4), therefore one of ordinary skill would recognize that using different types of data may provide different results. 
Regarding Claim 20, modified Mountford ‘635 discloses the method of claim 17.
However, modified Mountford ‘635 does not explicitly disclose wherein the concentration of fucosylated glycans are in a fully free form.
Mountford ‘070 disclose a method and system for using neurochemical markers to identify different types of pain, and to monitor the response to therapy on an individual bases (Abstract). Mountford ‘070 further discloses using a 2D COSY to detect pain within the subject (page 2). Mountford ‘070 further teaches that the spectral data obtained can be free fucose (page 3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spectral data obtained by Mountford ‘635 to explicitly obtain free fucose. Mountford ‘070 teaches that obtaining fucosylated molecules in the brain by the way of 2D COSY is possible with MR scanners. Mountford ‘070 further teaches that free fucose can be used to record chronic pain cases (page 8). 
Regarding Claim 21, modified Mountford ‘635 discloses the method of claim 17.
However, modified Mountford ‘635 does not explicitly disclose wherein the fucosylated glycans are attached to another small molecule as a base pair.
Mountford ‘070 disclose a method and system for using neurochemical markers to identify different types of pain, and to monitor the response to therapy on an individual bases (Abstract). Mountford ‘070 further discloses using a 2D COSY to detect pain within the subject (page 2). Mountford ‘070 further teaches that the spectral regions identified in the 2D MRS can be bound fucose (page 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spectral data obtained by Mountford ‘635 to explicitly obtain bound fucose. Mountford ‘070 teaches the level of pain can be determined based on an analysis of MRS data (page 4), therefore one of ordinary skill would recognize that using different types of data may provide different results. 
Regarding Claim 28, modified Mountford ‘635 discloses the system of claim 25.
However, modified Mountford ‘635 does not explicitly disclose wherein the concentration of fucosylated glycans are in a fully free form.
Mountford ‘070 disclose a method and system for using neurochemical markers to identify different types of pain, and to monitor the response to therapy on an individual bases (Abstract). Mountford ‘070 further discloses using a 2D COSY to detect pain within the subject (page 2). Mountford ‘070 further teaches that the spectral data obtained can be free fucose (page 3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spectral data obtained by Mountford ‘635 to explicitly obtain free fucose. Mountford ‘070 teaches that obtaining fucosylated molecules in the brain by the way of 2D COSY is possible with MR scanners. Mountford ‘070 further teaches that free fucose can be used to record chronic pain cases (page 8). 
Regarding Claim 29, modified Mountford ‘635 discloses the system of claim 25.
However, modified Mountford ‘635 does not explicitly disclose wherein the fucosylated glycans are attached to another small molecule as a base pair.
Mountford ‘070 disclose a method and system for using neurochemical markers to identify different types of pain, and to monitor the response to therapy on an individual bases (Abstract). Mountford ‘070 further discloses using a 2D COSY to detect pain within the subject (page 2). Mountford ‘070 further teaches that the spectral regions identified in the 2D MRS can be bound fucose (page 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spectral data obtained by Mountford ‘635 to explicitly obtain bound fucose. Mountford ‘070 teaches the level of pain can be determined based on an analysis of MRS data (page 4), therefore one of ordinary skill would recognize that using different types of data may provide different results. 
Claims 6-7, 15-16, 22-23, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Mountford ‘635 as applied to claims 1, 9, 17, and 25 above, and further in view of Peacock et al. (Pub. No. US 2013/0053658), hereinafter referred to as Peacock.
Regarding Claim 6, modified Mountford ‘635 discloses the method of claim 1.
However, modified Mountford ‘635 does not explicitly disclose wherein the step of comparing is performed at a location remote from where the spectral data is obtained.
Peacock discloses a MR spectroscopy system and approach for diagnosing painful and non-painful discs in chronic, severe low back pain patients (Abstract). Peacock further teaches the diagnostic step of analyzing the data recorded can be done on a remote processor (Fig. 41B, and para. [0364]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mountford ‘635 to additionally include a remote processor for the analysis. Peacock teaches that a remote processor allows for the data to be stored and allow for coordination between multiple controllers and computers for the most flexibility (para. [0364]). 
Regarding Claim 7, modified Mountford ‘635 discloses the method of claim 6.
However, modified Mountford ‘635 does not explicitly disclose wherein the remote location is in the cloud.
Peacock further teaches the remote processors may be a central server (para. [0364]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the remote processor taught by modified Mountford ‘365 to perform the processing in a remote central server. Peacock teaches that a remote processor allows for the data to be stored and allow for coordination between multiple controllers and computers for the most flexibility (para. [0364]).
Regarding Claim 15, modified Mountford ‘635 discloses the system of claim 9.
However, modified Mountford ‘635 does not explicitly disclose wherein the comparator is located at a location remote from the MRS system.
Peacock discloses a MR spectroscopy system and approach for diagnosing painful and non-painful discs in chronic, severe low back pain patients (Abstract). Peacock further teaches the diagnostic step of analyzing the data recorded can be done on a remote processor (Fig. 41B, and para. [0364]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mountford ‘635 to additionally include a remote processor for the analysis. Peacock teaches that a remote processor allows for the data to be stored and allow for coordination between multiple controllers and computers for the most flexibility (para. [0364]). 
Regarding Claim 16, modified Mountford ‘635 discloses the system of claim 15.
However, modified Mountford ‘635 does not explicitly disclose wherein the comparator is located in the cloud.
Peacock discloses a MR spectroscopy system and approach for diagnosing painful and non-painful discs in chronic, severe low back pain patients (Abstract). Peacock further teaches the remote processors may be a central server (para. [0364]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the remote processor taught by modified Mountford ‘365 to perform the processing in a remote central server. Peacock teaches that a remote processor allows for the data to be stored and allow for coordination between multiple controllers and computers for the most flexibility (para. [0364]).
Regarding Claim 22, modified Mountford ‘635 discloses the method of claim 17.
However, modified Mountford ‘635 does not explicitly disclose where in the step of comparing is performed at a location remote from where the spectral data was obtained.
Peacock discloses a MR spectroscopy system and approach for diagnosing painful and non-painful discs in chronic, severe low back pain patients (Abstract). Peacock further teaches the diagnostic step of analyzing the data recorded can be done on a remote processor (Fig. 41B, and para. [0364]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mountford ‘635 to additionally include a remote processor for the analysis. Peacock teaches that a remote processor allows for the data to be stored and allow for coordination between multiple controllers and computers for the most flexibility (para. [0364]). 
Regarding Claim 23, modified Mountford ‘635 discloses the method of claim 17.
However, modified Mountford ‘635 does not explicitly disclose wherein the step of comparing is performed in the cloud.
Peacock discloses a MR spectroscopy system and approach for diagnosing painful and non-painful discs in chronic, severe low back pain patients (Abstract). Peacock further teaches the remote processors may be a central server (para. [0364]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the remote processor taught by Mountford ‘365 to perform the processing in a remote central server. Peacock teaches that a remote processor allows for the data to be stored and allow for coordination between multiple controllers and computers for the most flexibility (para. [0364]).
Regarding Claim 30, modified Mountford ‘635 discloses the system of claim 25.
However, modified Mountford ‘635 does not explicitly disclose wherein the processor is located at a location remote from where the spectral data was obtained.
Peacock discloses a MR spectroscopy system and approach for diagnosing painful and non-painful discs in chronic, severe low back pain patients (Abstract). Peacock further teaches the diagnostic step of analyzing the data recorded can be done on a remote processor (Fig. 41B, and para. [0364]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mountford ‘635 to additionally include a remote processor for the analysis. Peacock teaches that a remote processor allows for the data to be stored and allow for coordination between multiple controllers and computers for the most flexibility (para. [0364]). 
Regarding Claim 31, modified Mountford ‘635 discloses the system of claim 25.
However, modified Mountford ‘635 does not explicitly disclose wherein the processor is in the cloud.
Peacock discloses a MR spectroscopy system and approach for diagnosing painful and non-painful discs in chronic, severe low back pain patients (Abstract). Peacock further teaches the remote processors may be a central server (para. [0364]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the remote processor taught by Mountford ‘365 to perform the processing in a remote central server. Peacock teaches that a remote processor allows for the data to be stored and allow for coordination between multiple controllers and computers for the most flexibility (para. [0364]).
Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive.
Applicants have argued that PTSD is no longer within the scope of the claims due to the amendments to the independent claims to specify the pain is at least one of acute pain, chronic pain, acute stress disorder, and blast exposure.
The Examiner respectfully disagrees. As recited in the rejection above, a connection between PTSD and chronic pain has been found and studied. Further, as stated above in the rejection, there is motivation to use both PTSD and chronic pain when evaluating a patient. Therefore, one of ordinary skill in the art would have seen a benefit in assessing both PTSD and chronic pain, as suggested by Otis (see the rejection above and pg. 403, Conclusion, right col.). Therefore, the rejection in view of Mountford ‘635 is not withdrawn and is still within the scope of the invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791